32 N.Y.2d 809 (1973)
Norelli & Oliver Construction Co., Inc., Appellant,
v.
State of New York et al., Respondents. (Claim No. 43893.)
Court of Appeals of the State of New York.
Argued April 24, 1973.
Decided May 4, 1973.
Joseph J. Buderwitz, Jr. and Jerome Beaudrias for appellant.
Louis J. Lefkowitz, Attorney-General (Martin J. Siegel and Ruth Kessler Toch of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, JONES and WACHTLER. Taking no part: Judge GABRIELLI.
Order affirmed, with costs; no opinion.